t c memo united_states tax_court zhongxia ye petitioner v commissioner of internal revenue respondent docket no filed date stuart h clements adrian ochoa rita renee huey jaime vasquez and juan f vasquez jr for petitioner bryan j dotson and sheila r pattison for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’s federal_income_tax for tax years and of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner was a resident_of_the_united_states for tax purposes for tax years and and whether the wages paid to petitioner as an assistant professor at kennesaw state university ksu during tax years and are exempt from tax under article of the agreement for the avoidance of double_taxation and the prevention of tax_evasion with respect to taxes on income china-u s date t i a s no big_number agreement findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in georgia when the petition was timely filed i petitioner’s personal history petitioner was born in the people’s republic of china china and at all relevant times was a citizen of china from through petitioner attended southwestern university of finance and economics in chengdu china where she obtained her bachelor’s degree in auditing and her master’s degree in international accounting from 1unless otherwise indicated all article references are to the agreement for the avoidance of double_taxation and the prevention of tax_evasion with respect to taxes on income china-u s date t i a s no big_number all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar through petitioner worked as a certified_public_accountant c p a for a private firm in china from through petitioner worked as an auditor for a state-owned company in china from through petitioner paid income_tax to china ii petitioner’s move to the united_states petitioner’s career goal was to become a college professor in order to achieve that goal petitioner thought she needed to obtain a doctor of philosophy degree ph d on date petitioner entered the united_states on an f-1 visa to pursue a ph d in business administration with a concentration in accounting at temple university since petitioner’s arrival in she has left the united_states only twice on date petitioner left the united_states to visit her family in china petitioner returned from that trip approximately one month later on date petitioner left the united_states to take part in an academic presentation in canada petitioner returned from that trip approximately three days later 2from petitioner’s arrival in the united_states through date petitioner remained in the united_states on an f-1 visa completing her studies at temple university iii petitioner’s teaching career at kennesaw state university in during petitioner’s final year at temple university she applied for teaching positions in the united_states canada and hong kong petitioner received three job offers all of which were extended by universities in the united_states on date petitioner accepted a permanent full-time nine-month employment year tenure track position as an assistant professor of accounting in the department of accounting michael j coles college of business assistant professor at ksu effective date ksu’s offer letter stated in pertinent part kennesaw state university will initiate on your behalf a petition for an h1b visa obtaining a proper visa can take several months and there is no guarantee that one will be granted by our government we will facilitate the process on our end as much as we can and trust that you will do likewise however your employment at this institution will be contingent upon your having an appropriate status with uscis 3on date temple university conferred on petitioner a ph d in business administration with a concentration in accounting 4from date through date petitioner remained in the united_states on an h-1b visa permitting her to work as an assistant professor at ksu in date the chair of ksu’s department of accounting department chair evaluated petitioner’s overall performance for as at expectations in date ksu renewed petitioner’s annual employment contract for the academic year which started on date and ended on date on date petitioner submitted to the united_states citizenship and immigration services uscis form i-485 application to register permanent residence or adjust status to apply for permanent residency on that same day ksu sent to the uscis an employment verification letter on behalf of petitioner that letter stated in pertinent part her employment will be on an ongoing basis pending approval of her permanent residency in date the department chair evaluated petitioner’s overall performance for as meets expectations in date ksu renewed petitioner’s annual employment contract for the academic year which started on date and ended on date in date the department chair sent petitioner a letter stating in pertinent part y ou have made appropriate progress in your first years at ksu and you are already a valued colleague in the school i encourage you to continue the improvements you already have demonstrated in 5on date the uscis approved petitioner’s form i-485 granting her request for permanent residency teaching and service and to maintain your excellent record in scholarship as you progress toward tenure in date the department chair evaluated petitioner’s overall performance for as meets expectations that same month ksu renewed petitioner’s annual employment contract for the academic year which started on date and ended on date in date the director of ksu’s school of accountancy evaluated petitioner’s overall performance for at at expectations iv petitioner’s returns for tax years and since petitioner’s arrival in she has not filed an income_tax return for china nor paid tax to china in petitioner earned wages of dollar_figure from working as an assistant professor at ksu petitioner hired a c p a to prepare her form 1040nr u s nonresident_alien income_tax return return in that return petitioner claimed her wages of dollar_figure were income exempt by a treaty a form_8833 treaty-based return position disclosure under sec_6114 or sec_7701 attached to petitioner’s return states in pertinent part taxpayer is hired as an assistant professor by the kennesaw state university a public state university of georgia primarily to teach lecture and conduct research on date on a h1b1 visa status for the year ending date taxpayer wished to claim exemption from u s income_tax on remuneration for teaching lecturing and research totaling dollar_figure under article of the united_states - people’s republic of china tax_treaty in her return petitioner reported that she was physically present in the united_states for more than days in on date petitioner signed her return which reported a refund due of dollar_figure in petitioner earned wages of dollar_figure from working as an assistant professor at ksu petitioner hired the c p a who had prepared her return to prepare her return in that return petitioner claimed that dollar_figure of her wages was income exempt by a treaty a form_8833 attached to petitioner’s return states in pertinent part taxpayer is hired as an assistant professor by the kennesaw state university a public state university of georgia primarily to teach lecture and conduct research on date on a h1b1 visa status for the year ending date taxpayer wished to claim exemption from u s income_tax on remuneration for teaching lecturing and research totaling dollar_figure under article of the united_states - people’s republic of china tax_treaty for remuneration from january to date in her return petitioner reported that she was physically present in the united_states for more than days in on date petitioner signed her return which reported a refund due of dollar_figure for each of the tax years and petitioner filed form_9210 alien status questionnaire and form_9250 questionnaire - tax_treaty benefits in which she stated that she intended to stay in the united_states until my employment contract is not renewed on date respondent mailed to petitioner a notice_of_deficiency notice for tax_year and a notice for tax_year in those respective notices respondent determined that petitioner was a resident_alien of the united_states for tax years and and the wages she earned as an assistant professor at ksu during tax years and were not exempt from tax under article of the agreement opinion the commissioner’s determinations in a notice are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 i resident and nonresident_alien status we first address whether petitioner was a resident_of_the_united_states for tax purposes for tax years and an alien individual is treated as a resident_of_the_united_states with respect to any calendar_year if the individual is a lawful permanent resident_of_the_united_states at any time during the calendar_year meets a substantial_presence_test or makes a first-year election to be treated as a resident_of_the_united_states sec_7701 there is no evidence that petitioner was lawfully admitted for permanent residence in the united_states at any time in or or that she made an election to be treated as a u s resident accordingly petitioner will be treated as a resident_alien only if she meets the substantial_presence_test provided in sec_7701 the substantial_presence_test is an objective test a n individual meets the substantial_presence_test if such individual was present in the united_states on at least days during the calendar_year and for at least days during the calendar_year and the two preceding calendar years calculated pursuant to a weighted formula sec_7701 see luján v commissioner tcmemo_2000_365 slip op pincite sec_301_7701_b_-1 proced admin regs an individual is treated as present in the united_states on any day that the individual is physically present in the united_states at any time during the day sec_7701 while an individual may be treated as not being in the united_states for any day where the individual is considered exempt such as a teacher who is temporarily present in the united_states pursuant to a j or q visa such an exception does not apply here where petitioner held an h-1b visa in and see sec_7701 a ii c respondent argues that petitioner was a resident_alien under the substantial_presence_test for tax years and in her return and return petitioner reported that she was physically present in the united_states for more than days in each tax_year and at trial petitioner did not address this issue with the court on the record before us we find that petitioner meets the substantial_presence_test for tax years and on that record we find that petitioner was resident_of_the_united_states for tax purposes for those tax years 6the saving clause in this agreement states notwithstanding any provision of the agreement the united_states may tax its citizens except as provided in paragraph of article paragraph of article and articles and of this agreement the united_states may tax its residents as determined under article therefore despite the fact that petitioner is a resident_of_the_united_states for tax purposes for tax years and if petitioner meets the requirements of article then she is exempt from tax under that article of the agreement ii the united states-china income_tax agreement we next address whether the wages paid to petitioner as an assistant professor at ksu during tax years and were exempt from tax under article of the agreement when a treaty is interpreted its words are construed according to their ordinary meaning 90_tc_802 see 457_us_176 where the code provides for the taxation of income w hatever basis there may be for relieving such tax must be found in the words or implications of the treaty 373_us_49 while neither a treaty nor u s revenue laws have preferential status the code’s provisions nonetheless are to be applied with due regard to germane tax_treaty provisions sec_894 sec_7852 see amaral v commissioner t c pincite article of the agreement entitled teachers professors and researchers provides an individual who is or immediately before visiting a contracting state was a resident of the other contracting state and is temporarily present in the first-mentioned contracting state for the primary purpose of teaching giving lectures or conducting research at a university college school or other accredited educational_institution or scientific research institution in the first mentioned contracting state shall be exempt from tax in the first mentioned contracting state for a period not exceeding three years in the aggregate in respect of remuneration for such teaching lectures or research by its terms the exemption in article is available only for persons who are temporarily present in the united_states petitioner contends that the wages she earned as an assistant professor at ksu during tax years and are exempt from tax under article of the agreement because at the time she filed her return and return she was temporarily present in the united_states as a variety of contingencies could have resulted in her returning to china respondent counters that petitioner was not temporarily present in the united_states at the time she filed her return and return because the occurrence of those contingencies was too remote the record in this case shows that petitioner did not have any plans to move out of the united_states see zhang v commissioner tcmemo_2011_118 slip op pincite in petitioner moved to the united_states to achieve her career goal of becoming a college professor since then petitioner has left the country only twice--once in for approximately days and once in for approximately days in petitioner achieved her career goal when she accepted a permanent full-time nine-month employment year tenure track position as an assistant professor at ksu in petitioner submitted to the uscis her application_for permanent residency indicating her intent to stay in the country in short nothing in the record suggests petitioner had any plans to move out of the united_states with respect to petitioner’s contention that various contingencies including her employment status at ksu would affect her presence in the united_states there is nothing in the record before us that suggests she or the university intended or considered her employment to be temporary see id petitioner was in a tenure track position ksu had evaluated her performance for and as at expectations or meets expectations ksu renewed her employment contract in and finally in the department chair sent petitioner a letter stating that she was making sufficient progress toward tenure on the record before us we find that petitioner was not temporarily present in the united_states for tax years and on that record we find that the wages petitioner earned as an assistant professor at ksu during tax years and are not exempt from tax under article of the agreement we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit 7see supra note to reflect the foregoing decision will be entered for respondent
